EXHIBIT FINAL TRANSCRIPT CSC – Q2 2009 Computer Sciences Corporation Earnings Conference Call Event Date/Time: November 12, 2008 / 5:00PM ET CORPORATE PARTICIPANTS Bill Lackey Computer Sciences Corporation - Director, IR Mike Laphen Computer Sciences Corporation - Chairman, CEO Don DeBuck Computer Sciences Corporation - CFO CONFERENCE CALL PARTICIPANTS Rod Bourgeois Bernstein - Analyst Adam Frisch UBS - Analyst Brian Keene Credit Suisse - Analyst George Price Stifel Nicolaus - Analyst Vincent Lin Goldman Sachs - Analyst David Grossman Thomas Weisel Partners - Analyst Greg Smith Merrill Lynch - Analyst PRESENTATION Operator Welcome to the CSC fiscal year 2009 second quarterly earnings conference call. Today's call is being recorded. For opening remarks and introductions, I would like to turn the call over to Mr. Bill Lackey Director of Investor Relations. Bill Lackey - Computer Sciences Corporation - Director, IR Thank you, operator and good afternoon everyone. Welcome to CSC's second quarter fiscal 2009 earnings conference call. We hope you've had a chance to read our financial results issues earlier this afternoon. With me this afternoon are Mike Laphen, Chairman and Chief Executive Officer who will begin with opening remarks and Don DeBuck, Chief Financial Officer who will review the quarter's financials. As usual this call is being webcast live at www.csc.com and we also welcome those joining us via that process. Additionally we have slides posted on csc. com which accompany our presentation today. As always I must caution everybody that any statements on this call that are not historical facts may be considered forward looking statements under the Private Securities Litigation Reform Act of 1995. Forward looking statements are subject to known and unknown risks and uncertainties which could cause actual results to differ materially from those expressed in or implied by these statements.
